SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 31, 2012 CITIZENS COMMUNITY BANCORP, INC. (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation) 001-33003 20-5120010 (Commission File Number) (I.R.S. Employer I.D. Number) 2174 EastRidge Center, Eau Claire, Wisconsin (Address of Principal Executive Offices) (Zip Code) 715-836-9994 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant's Business and Operations Item 1.01.Entry into a Material Definitive Agreement Effective October 31, 2012, Citizens Community Bancorp, Inc. (the "Company") entered into a letter agreement (the "Letter Agreement") with Edward H. Schaefer, the Chief Executive Officer and President of the Company, amending the Employment Agreement entered into between the Company and Mr. Schaefer which was effective as of July 1, 2010, and which was previously amended by a letter agreement dated September 30, 2011.Under the terms of the Employment Agreement, as previously amended, Mr. Schaefer's employment with the Company was to continue until December 31, 2013.The Letter Agreement extends the term of Mr. Schaefer's employment with the Company until December 31, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CITIZENS COMMUNITY BANCORP, INC. Date:November 5, 2012 BY/s/ Mark Oldenberg Mark Oldenberg, Chief Financial Officer 3
